Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amended claims filed on April 21, 2022. Claims 1-20 are pending of which independent claims 1, 10, and 18 being currently amended. 

Claim Interpretation
Based on the specifications, “from” means a current software release and “to” means a software release is being updated to; see paragraph 32, of the present application’s specifications. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amulothu et al (US PGPub No: 2016/0277234) in view of Gupta et al (US PGPub No: 2017/0212487), hereafter referred to as Amulothu and Gupta, respectively. 


With regards to claims 1, 10, and 18, Amulothu teaches through Gupta, a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a processor to perform steps of: 

obtaining a catalog for a "to" software release and details of a controller of a network element operating a "from" software release, wherein the software releases are associated with the network element (Amulothu teaches verifying the currently installed software version (“from” software release) against a catalog/master list of the required software versions (“to” software release) maintained by the a SDN controller; see paragraph 21, Amulothu), 

and wherein the controller has a file system associated therewith (see Gupta below); 

determining a delivery technique for a software load of the "to" software release based on the catalog and the details of the controller, and further based on evaluating one or more factors of the network element, the factors including present modules, growth expectations, and a type of the network element (Amulothu teaches the network ensuring connections and protocols are supported between controllers, elements, servers, and other devices; see paragraph 15, Amulothu. Furthermore, Amulothu teaches when requesting software image details (images are used to assess if software update is needed), the SDN controller can send a vendor packet to an element. The vendor packet requests the element to identify itself (e.g. the type of element); see paragraph 19, Amulothu. The SDN controller can then receive software image details from the element including the element type; see paragraph 20, Amulothu. Using this information, software version maintenance can be scheduled (i.e. delivery technique); see paragraphs 22-24, Amulothu); 

and causing delivery of the software load to the file system based on the determined delivery technique, wherein the causing is one of automatic and subsequent to a user command (Amulothu teaches performing an image check for the currently installed version according to a user-defined schedule; see paragraph 18, Amulothu).  

While Amulothu teaches a network that uses controllers for version maintenance, Amulothu does not explicitly cite the controller having its own file system. In the same field of endeavor, Gupta also teaches a network, the network supporting outdated firmware version detection; see paragraphs 9 and 16, Gupta. In particular Gupta teaches the use of controllers and how a controller has a file system module to control the file system of the controller; see Figure 7 and paragraph 104, Gupta. By having a file system, a controller is able to better access memory and provision data, such as versioning; see paragraphs 104 and 106, Gupta. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Gupta with those of Amulothu, to better provision data. 

With regards to claims 2, 11, and 19, Amulothu teaches through Gupta, the non-transitory computer-readable storage medium, wherein the delivery technique is one of i) a full delivery of the software load, including all files in the catalog, ii) a minimal delivery of the software load, including only files in the catalog needed based on modules present in the network element, and iii) a hybrid delivery of the software load between the full delivery and the minimal delivery, including the only files and extra files for modules not present in the network element (Amulothu teaches executing instructions, such as installs, entirely on the user’s computer, partly on the user’s computer, or partly on user’s computer and partly on a remote computer/server; see paragraph 47, Amulothu).  

With regards to claims 3, 12, and 20, Amulothu teaches through Gupta, the non-transitory computer-readable storage, wherein the steps further include subsequent to an upgrade of the network element to the "to" software release and removal of the "from" software release from the file system, performing a second delivery of the software load with at least one file not delivered with the determined delivery technique (See unable to perform version maintenance and schedule future attempt at future time; see paragraph 24, Amulothu).  

With regards to claims 4 and 13, Amulothu teaches through Gupta, the non-transitory computer-readable storage medium, wherein the hybrid delivery is based on a service bundle where files in the catalog are provided based on modules used with the service bundle (see vendor packet; see paragraph 19, Amulothu).  

With regards to claim 5, Amulothu teaches through Gupta, the non-transitory computer-readable storage medium, wherein the service bundle is based on a type of the network element, including any of a switch, a router, and a photonic terminal (Amulothu teaches vendor packet installs can contain element type information such as switch, router, etc.; see paragraph 20, Amulothu).  

With regards to claims 6 and 14, Amulothu teaches through Gupta, the non-transitory computer-readable storage medium, wherein the catalog is a file used to describe contents of the "to" software release with list of supported modules and defining what loads belong on the modules (Amulothu teaches vendor packet install taking into account type of element as well as other factors; see paragraphs 19-20, Amulothu).  

With regards to claims 7 and 15, Amulothu teaches through Gupta, the non-transitory computer-readable storage medium, wherein the controller is a type of a plurality of controller types, each type having a different size of the file system, and wherein the determining is based in part on the corresponding size of the file system 
Gupta teaches provisioning data taking into account size; see paragraphs 67, 125 and 131, Gupta.  Again, Gupta’s network supports the use of controllers and how a controller has a file system module to control the file system of the controller; see Figure 7 and paragraph 104, Gupta. By having a file system, a controller is able to better access memory and provision data, such as versioning; see paragraphs 104 and 106, Gupta. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Gupta with those of Amulothu, to better provision data.

With regards to claims 8 and 16, Amulothu teaches through Gupta, the non-transitory computer-readable storage medium, wherein the obtaining is performed by the network element (See network elements; see paragraphs 19-21, Amulothu).  

With regards to claims 9 and 17, Amulothu teaches through Gupta, the non-transitory computer-readable storage medium, wherein the obtaining is performed by any of a management system and a release server (See image server and hypervisor server; see paragraphs 14 and 22, Amulothu).

The obviousness motivation applied to independent claims 1, 10, and 18 are applicable to their respective dependent claims.

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. The following are the examiner’s response to the applicant’s arguments. 
Applicant amended the independent claims to now clarify, “…determining a delivery technique for a software load of the "to" software release based on the catalog and the details of the controller, and further based on evaluating one or more factors of the network element, the factors including present modules, growth expectations, and a type of the network element…” Applicant contends that neither prior art teaches this newly amended feature. While the examiner appreciates applicant’s efforts to advance prosecution, the examiner disagrees with the applicant’s assertion. First, it should be noted that the newly amended limitation only requires one of the three factors cited. That is only one of the factors need be taught, those factors of course being present modules, growth expectations, or the type of network element. Amulothu teaches at least one such factor, in this explanation, the element type. 
Amulothu teaches the network ensuring connections and protocols are supported between controllers, elements, servers, and other devices; see paragraph 15, Amulothu. Furthermore, Amulothu teaches when requesting software image details (images are used to assess if software update is needed), the SDN controller can send a vendor packet to an element. The vendor packet requests the element to identify itself (e.g. the type of element); see paragraph 19, Amulothu. The SDN controller can then receive software image details from the element including the element type; see paragraph 20, Amulothu. Using this information, software version maintenance can be scheduled (i.e. delivery technique); see paragraphs 22-24, Amulothu).  As such, Amulothu is believed to teach the newly amended feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455